Application by petitioner for admission to the Bar of the State of New York without examination, on the ground that he was admitted to practice as an attorney in Greece. Application denied. Petitioner’s practice of law in Greece does not constitute the practice of law in a foreign country whose jurisdiction is based upon the principles of the English common law, within the meaning of paragraph a of subdivision 1 of rule VII of the Rules of the Court of Appeals for Admission of Attorneys and Counselors at Law (22 NYCRR 527.1 [a]). Beldock, P. J., Christ, Rabin, Hopkins and Munder, JJ., concur.